Citation Nr: 1509632	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left inguinal hernia.

2.  Entitlement to service connection for residuals of a cervical spine injury (claimed as a neck injury).

3.  Entitlement to service connection for residuals of a back injury (also claimed as arthritic condition).

4.  Entitlement to service connection for residual scar, status post left buttock stab wound.

5.  Entitlement to service connection for varicose veins of the right lower extremity.

6.  Entitlement to service connection for varicose veins of the left lower extremity.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to service connection for Legionnaire's Disease.
9.  Entitlement to service connection for paralysis of the right lower extremity.

10.  Entitlement to service connection for paralysis of the left lower extremity.

11.  Entitlement to service connection for the purposes of establishing eligibility for medical treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to September 1970, with active duty from September 1970 to November 1973 and from December 1973 to December 1978.  The Veteran also had active duty for special work in October 2003 and February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left inguinal hernia, Legionnaire's Disease, and left buttock scar were incurred during his Active Duty for Special Work (ADSW).

The Veteran had periods of ADSW in October 2003 and February 2004.  In its supplemental statement of the case, the RO stated that the Veteran was mobilized for National Guard service from November 15, 2003 to December 3, 2003 and from October 7, 2004 to January 6, 2004.  The RO noted that the aforementioned service was for state rather than federal service; however, the RO failed to note the Veteran's active duty for special work in October 2003 and February 2004. Notably, in October 2003 the Veteran was called to duty for special work in support of Operation Iraqi/Enduring Freedom.

VA's Adjudication Procedure Manual suggests that further development may need to be undertaken for periods of ADSW as such service may be characterized as active duty depending upon the duties performed.  See Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.c.16.i (Note).  See alsoVAOPGCPREC 25-90.  Consequently, it is necessary to determine whether the Veteran's periods of ADSW were active duty.

The Veteran also contends residuals of his cervical spine injury, low back injury, and bilateral paralysis of his lower extremities is due to hard parachute landings.   The Veteran's DD-214 indicates that he participated in Special Forces Operations Extension Course and Flight Training Preparation Extension Course.  The Veteran also received the air assault badge.  In light of the Veteran's in-service parachute jumps as well as his current complaints, a remand for VA examination is necessary.  38 U.S.C.A. § 5103A; Mclendon v. Nicholson, 20 Vet. App. 79 (2006). 

As it pertains to the Veteran's bilateral varicose veins of the lower extremities, the Veteran contends that they were incurred during active duty service when he served as a medical assistant.  He stated that his varicose veins are a result of standing for several hours during surgical procedures.  Remand is required for a VA examination.  Mclendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, on VA examination in November 2012, the VA psychologist diagnosed the Veteran with a psychotic disorder and opined that it was less likely as not caused by or a result of the Veteran's work as a medical assistant during the Vietnam Era.  The psychologist noted that the Veteran was a poor historian and that he was unable to estimate the date of onset of his psychotic symptoms.  Based on a review of the evidence, the examiner concluded that there was no evidence of delusional thought during service.  However, the Veteran's representative notes that one of the Veteran's persistent delusions is that he is a medical doctor with a specialty as an orthopedic surgeon.  The representative also notes that Veteran's service records contain a note in 1978 that he has a tendency to go beyond his job description and perform duties he is not credentialed to do.  The Veteran's service records also indicate he was dropped from a clinical specialist course for disciplinary reasons and counseled for failure to adequately support his family.  The November 2012 VA opinion does not adequately discuss and consider the aforementioned facts of the Veteran's service, which might suggest the onset of symptoms during service.  Accordingly, a new opinion is required on remand to address the issue of service connection for a psychiatric disorder and the establishment of eligibility for medical treatment under 38 U.S.C.A. § 1702.

As it appears that the Veteran receives ongoing treatment through VA medical facilities, complete VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO must determine the duties performed during the Veteran's ADSW service and must make a determination as to whether these periods constitute active duty service.  

2.  Obtain complete VA treatment records from January 2014 to present.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination for his cervical spine, lumbar spine, and paralysis of bilateral lower extremities by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability, lumbar spine disability, and/or paralysis of bilateral lower extremities are related to his active service, to include his parachute jumps during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, schedule the Veteran for a VA examination for varicose veins of the bilateral lower extremities by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral lower extremity varicose veins are related to his active service, to include standing for several hours at a time as a medical assistant.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder is related to his active service, to include his actions described in his disciplinary record and his documented tendency to go beyond his job description in performing medical duties.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



